Citation Nr: 1205818	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  09-23 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus. 

2.  Entitlement to service connection for obstructive sleep apnea. 

3.  Entitlement to service connection for a lung disorder, to include chronic obstructive pulmonary disorder (COPD) and asbestosis. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1944 to April 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for tinnitus, obstructive sleep apnea, and a respiratory disorder also claimed as a lung condition. 

The Veteran testified before the undersigned Veterans Law Judge via a videoconference hearing in June 2011, and a transcript from such hearing has been associated with the claims file. 

This case was previously before the Board in July 2011, at which time the Board remanded the claims for further development.  As will be further discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders with respect to the claims for service connection for tinnitus and for obstructive sleep apnea and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a lung disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, bilateral tinnitus was caused or aggravated by service-connected hearing loss.

2.  Obstructive sleep apnea is not shown to be causally or etiologically related to any disease, injury, or incident during service.


CONCLUSIONS OF LAW

1.  Bilateral tinnitus was caused or aggravated by service-connected bilateral hearing loss.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).

2.  Obstructive sleep apnea was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As the Board's decision to grant service connection for tinnitus herein constitutes a complete grant of the benefit sought on appeal for that issue, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, as relevant to the Veteran's claim of entitlement to service connection for obstructive sleep apnea, an October 2007 letter, sent prior to the initial May 2008 rating decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  
Additionally, the October 2007 letter advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records and VA and private treatment records have been obtained and considered.  However, the Veteran's service personnel records are believed to have been destroyed in a fire in July 1973 at the National Personnel Records Center facility. Given the absence of these records, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)(the Board has a heightened duty in a case where the service medical records are presumed destroyed).  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Additionally, he was afforded a VA examination in September 2011 in order to adjudicate his service connection claim.  In this regard, the Board finds that the proffered opinion regarding the etiology of the Veteran's obstructive sleep apnea was based on an interview with the Veteran, a review of the record, and a full examination.  Moreover, the examiner offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinion proffered by the VA examiner is sufficient to decide the Veteran's claim.

The Board notes that the Veteran's claims were remanded in July 2011 in order to afford him a VA examination with opinion.  As such directives have been substantially complied with regard to the claims for service connection for tinnitus and for obstructive sleep apnea, as discussed in the preceding paragraphs, no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.


II.  Analysis

The Veteran contends that his current tinnitus is related to acoustic trauma sustained in service by way of airplane noise and gunfire, or that it was caused or aggravated by his service-connected hearing loss.  He contends that his obstructive sleep apnea began in service, when he had trouble breathing, and has worsened since service.  He therefore contends that service connection is warranted for both disabilities.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b)  by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Tinnitus

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended during the pendency of the Veteran's appeal, effective October 10, 2006; however, the new provisions state that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).  Although the stated intent of the change was merely to implement the requirements of Allen, supra, the Board finds that the new provisions amount to a substantive change to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the Veteran as it does not require the establishment of a baseline level of disability before an award of service connection may granted.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003. 

The Veteran's April 1946 separation examination revealed hearing within normal limits bilaterally, or 15/15 on whisper voice testing.  The Veteran's other available service treatment records do not reflect a complaints of or treatment for tinnitus. 

Post-service treatment records reflect that in October 2002, the Veteran's private physician noted that he was "hard of hearing."  On September 2004 VA audiological testing, the Veteran's hearing was evaluated to be within normal limits.  However, the audiologist went on to state that there was evidence of mild to moderately severe sloping sensorineural hearing loss bilaterally.  

On September 2008 VA examination, the Veteran reported noticing the presence of tinnitus for at least 10 years, though he could not remember how long he had suffered from the condition.  He heard buzzing on a daily basis, moderate in degree, occurring at random times.  The examiner diagnosed the Veteran with tinnitus, however, the examiner concluded it was unlikely that his tinnitus was related to his service due to the gap between the Veteran's discharge from service and the date of onset of his tinnitus.  

At his June 2011 hearing before the Board, the Veteran stated that he had suffered from tinnitus for many years and it was difficult for him to remember the exact period of onset.  

On September 2011 VA audiological examination, the Veteran reported having experienced tinnitus since service.  The examiner noted that his report differed from the record which showed a history of tinnitus since 1998.  The Veteran denied any post-service noise exposure but for working in a steel fabrication plant for three to four years following service.  Audiometric testing demonstrated the presence of sensorineural hearing loss.  The examiner noted that on September 2008 VA examination, the Veteran's hearing test reliability was questioned and that the Veteran had given varying reports concerning the onset of his tinnitus.  The examiner concluded that the current testing was accurate and, when resolving doubt in favor of the Veteran, based upon examination of the Veteran and the nature of his tinnitus, it was at least as likely as not that his tinnitus was associated with his service-connected high frequency hearing loss.

The Board has first considered whether service connection is warranted for bilateral tinnitus on a presumptive or direct basis.  However, the record fails to show that the Veteran manifested tinnitus to a degree of 10 percent within the one year following his active duty service discharge.  As such, presumptive service connection is not warranted for bilateral tinnitus.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.   However, when determining whether service connection is warranted for bilateral tinnitus on a direct or secondary basis, the Board finds that such is warranted on a secondary basis and thus will analyze the Veteran's claim based upon the theory of secondary service connection.

In this case, the Board finds that service connection for tinnitus is warranted as secondary to the service-connected hearing loss.  In that regard, the Board finds the September 2011 VA opinion to be probative in that the examiner took into consideration the service treatment records, the evidence in the claims file, and the Veteran's assertions, and contained clear conclusions with supporting data and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Significantly, there is no evidence to the contrary.  The Board notes that although the September 2008 VA examiner found it unlikely that the Veteran's tinnitus had its onset in service, the examiner did not provide an opinion as to whether the Veteran's hearing loss caused or contributed to his tinnitus.  Thus, in light of the positive, competent evidence in this case, and absent evidence or opinion to the contrary, the Board finds that service connection for tinnitus as secondary to the service-connected hearing loss is warranted.

In so deciding, the Board observes that the Veteran is competent to report the incurrence of symptoms of tinnitus occurring for many years as his hearing loss has worsened, as those symptoms are capable of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds the Veteran's testimony to be credible and competent in that respect, as he has consistently stated that he has suffered from tinnitus for many years and that the tinnitus is constant.

Therefore, when reviewing the probative and persuasive evidence of record, and in resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for bilateral tinnitus is warranted on a secondary basis. Accordingly, service connection for bilateral tinnitus is granted. 

Obstructive Sleep Apnea

The Veteran contends that he has had trouble breathing since service and that such trouble has worsened to the extent that he now uses a C-PAP machine at night in order to treat his diagnosed sleep apnea. 

Service treatment records do not reflect any complaints, diagnosis, or treatment for sleep apnea. 

Post-service treatment records reflect that the Veteran was diagnosed with sleep apnea in April 2003 after undergoing a sleep study.  In June 2003, the Veteran was noted to have shortness of breath that was considered to be likely related to long-term smoking.  He was to continue to use his CPAP machine.  In January 2006, the Veteran was evaluated for ongoing fatigue.  It was noted that he suffered from sleep apnea and his CPAP was to be evaluated for effectiveness.  When reviewing the VA and private treatment records of record, dated from 2002 to September 2011, there is no indication that a physician related the Veteran's sleep apnea to his service or to his lung disorder, also currently on appeal.

On September 2011 VA examination, the Veteran reported that he had recently been provided with nasal oxygen for his sleep apnea.  Physical examination of the Veteran and review of the claims file resulted in a diagnosis of obstructive sleep apnea.   The examiner determined that it was less likely than not that the Veteran's sleep apnea was related to his service or to his current lung disorder.   The examiner explained that sleep apnea occurred below the sinuses in the airway below the mouth where there is transient occlusion and thus, any sinus trouble in service or presently would not affect his sleep apnea.  In that same way, his sleep apnea would not be in any way related to his chronic obstructive pulmonary disease because sleep apnea was considered to be a separate and distinct condition unaffected by the Veteran's pulmonary disease or other lung disorder.  

In this case, the first indication of a diagnosis of sleep apnea is dated in April 2003, approximately 57 years after his separation from service.  In view of the lengthy period without treatment or complaints of such condition, there is no evidence of a continuity of treatment, which is one factor that weighs against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

Moreover, the medical evidence and opinion in this case only weighs against the Veteran's claim, as there is no indication that the Veteran in fact suffered from sleep apnea while in service, that he suffered from sleep apnea for many years following service, or that his current sleep apnea is related to or had its onset in service.  In that regard, the Board places great probative weight on the September 2011 VA examiner's opinion in finding no relationship between the Veteran's current sleep apnea and his service or current his lung disabilities.  For one, the September 2011 VA opinion offers clear conclusions with supporting data, as well as reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007).  Significantly, the examiner reviewed the Veteran's service treatment records demonstrating treatment for sinusitis and also took into account the Veteran's reported history of breathing trouble and sleep apnea.  However, when reviewing the Veteran's medical history, it was apparent to the examiner that his sleep apnea began many years following separation from service, with no relation to the symptoms of sinusitis in service.  Furthermore, because sleep apnea was a condition separate and distinct from the Veteran's obstructive lung disabilities, there would be no causal relationship between his lung condition and his sleep disorder, including on the basis of aggravation.  Accordingly, because the competent and probative evidence of record only weighs against the Veteran's claim for service connection for obstructive sleep apnea, the claim must be denied.

The Board notes that the Veteran has contended on his own behalf that his current obstructive sleep apnea is related to his military service or to his lung disabilities.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's obstructive sleep apnea and any instance of his military service or lung disabilities to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992). 

Here, while the Veteran is competent to describe his in-service sleep trouble and his current manifestations of obstructive sleep apnea, the Board accords his statements regarding the etiology of such disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  The Veteran has offered only conclusory statements regarding the relationship between his in-service sleep trouble and breathing problems, as well as his current breathing problems, and his obstructive sleep apnea.  In contrast, the September 2011 VA examiner took into consideration all the relevant facts in providing an opinion, to include the type of the Veteran's in-service complaints and diagnoses, his current diagnoses and pathology, as well as the current nature of his sleep disability.  Therefore, the Board accords greater probative weight to the September 2011 VA examiner's opinion. 

Additionally, to the extent that the Veteran has contended that he has experienced sleep symptomatology since his service discharge, the Board finds such statements to lack credibility and, therefore, accords no probative weight to such contentions.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

In the instant case, the Board finds the Veteran's statements regarding continuity of symptomatology to be not credible as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may, however, in the present case, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  In this regard, the Board notes that there is a complete lack of evidence of any sleep disorder following service or until 2003, many years following service.  Moreover, there is no indication that a medical professional has linked his sleep disorder to his service that he suffered from the onset of sleep apnea at any time in the years immediately following service.  Therefore, the Veteran's current statements, made in connection with his pending claim for VA benefits, that he has had sleep apnea since service, is inconsistent with the contemporaneous evidence.  Furthermore, there is an absence of any record to suggest that the Veteran's sleep apnea is related to his lung disorders.  Therefore, the Veteran's lay assertions of continuity of sleep symptomatology are less credible and persuasive in light of the other evidence of record, and are, in fact, outweighed by this evidence.  Consequently, based on the foregoing evidence, the Board finds that the Veteran's statements regarding continuity of sleep symptomatology to be less credible. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for obstructive sleep apnea.  The evidence is against a finding that the Veteran's sleep apnea is related to his service or is otherwise related to, caused or aggravated by, his lung conditions on appeal.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Service connection for bilateral tinnitus is granted.

Service connection for obstructive sleep apnea is denied.


REMAND

Further development is necessary for a fair adjudication of the Veteran's claim for service connection a lung disability, to include COPD and asbestosis.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159 (2011).

The Veteran contends that the machine guns that he used in service were packaged and delivered in asbestos and he aided in removing the guns from their packaging.  He also contends that he aided in repairing the ceiling of the ship on which he was transported to New Guinea.  He contends that the repair panels used to fix the ship were made of asbestos.   He also contends that he cleaned stoves that had asbestos insulation.  Additionally, the Veteran contends that while stationed in Fort Benning, he pushed wheel barrows with debris that he believed has asbestos and asbestos dust.

Service treatment records reflect that in January 1945 while stationed in New Guinea, the Veteran was treated for frontal and maxillary sinusitis, supprative, acute.  The cause was undetermined.  He reported that he had been experiencing frontal headaches since arriving to New Guinea.  He denied having any previous sinus trouble.  He was hospitalized for five days. 

Post-service treatment records reflect that the Veteran has been diagnosed with COPD and asbestosis.  In April 2003, when he partook in a sleep study to diagnose his sleep apnea, he reported that he had a history of asbestosis from working in a brake shop at his service station for many years, as well as when he was in service and had used heavy machine guns packed in asbestos.  VA treatment records also reflect that the Veteran had a past, 40 year history of smoking three to four packs of cigarettes per day, but quit smoking in 1978.  The records show that he has suffered from sinus infections, or sinus congestion, in at least September 2003, November 2004, and February 2007, suggesting a possible continuity of sinus trouble.  At his June 2011 hearing, the Veteran reported that he currently uses an oxygen machine to help him breathe.  

The claim was previously remanded to in order to better determine whether the Veteran was in fact exposed to asbestos in service and for a VA examiner to determine the etiology of his current lung disability.  However, the Veteran did not provide any further details regarding the ship upon which he was exposed to asbestos and further verification of exposure was therefore not attempted.  In light of this remand, and in the absence of his service personnel records due to the 1973 fire, the Board finds that a request should still be made to the appropriate service agency to determine any asbestos exposure. 

In September 2011, the Veteran underwent a VA examination at which time the examiner took a chest X-ray and pulmonary function tests that have not been associated with the claims file.  In rendering his opinion that the Veteran did not currently suffer from asbestosis, the examiner requested that those tests be reviewed when available.  Thus, because those tests might show evidence of an asbestos-related disease, they should be obtained on remand, and a decision cannot be made in this case without the missing test results.  Furthermore, an addendum opinion should be obtained after those records are reviewed to determine if the Veteran suffers from an asbestos-related lung disability and, if so, whether that disability is related to his service.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Attempt to verify whether the Veteran was exposed to asbestos while in service with the National Personnel Records Center, Joint Services Records Research Center, or other appropriate service agency.  Specifically, request verification regarding the Veteran's contentions that 1) as a machine gunner in World War II, he was exposed to the asbestos in which the machine guns were wrapped,  2) that he was exposed to asbestos while helping to repair panels and a stove on a ship that transported him to New Guinea, and 3) while in Fort Benning, he pushed wheel barrows with debris that he believed had asbestos and asbestos dust.  All efforts to obtain the requested information should be documented in the claims file and the Veteran should be notified of all negative attempts to verify his asbestos exposure.

2.  After the above development has been completed, forward the Veteran's claims file to the same examiner who completed the September 2011 opinion.  No further examination of the Veteran is necessary unless otherwise determined.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. The examiner should identify all current lung disabilities.

a)  The examiner should review the chest X-ray and pulmonary function tests completed in September 2011 and determine whether the Veteran suffers from an asbestos-related lung disability.  

b)  If the Veteran suffers from an asbestos-related lung disability, the examiner should opine whether the diagnosed lung disability is at least as likely as not (50 percent probability or greater) related to exposure to asbestos in service, to include any positive asbestos exposure documented in the claims file or based upon the Veteran's contentions that he was exposed to asbestos 1) as a machine gunner in World War II, when he unwrapped machine guns from packaging he contends contained asbestos 2) when repairing panels and a stove on a ship that transported him to New Guinea, and 3) when stationed at Fort Benning, pushing wheel barrows with debris that he believed had asbestos and asbestos dust.  In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of breathing problems, and the continuity of symptomatology since service, including the Veteran's report of continuous breathing problems since service.  The rationale for any opinion offered should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim for service connection for a lung disability should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


